******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              IN RE DAVID B.—CONCURRENCE

   BEAR, J., concurring. I concur in the majority’s result
and much of its reasoning, but I write separately
because I do not agree that it is necessary to discuss
in dictum the purported general policy implications
underlying General Statutes § 52-599, or to interpret
General Statutes § 46b-121 in support of those pur-
ported implications,1 and I am concerned that the major-
ity’s reasoning may be incorrect. Accordingly, I cannot
join in that aspect of the majority opinion.
   The majority opinion holds that the court’s substitu-
tion of the child’s newly appointed legal guardian as the
petitioner following the death of the original petitioner,
who was the child’s prior legal guardian, is both legally
permissible and appropriate because the new legal
guardian would be authorized by General Statutes
§ 45a-715 (a) to bring the termination action herself.
With respect to the respondent’s claims concerning the
relevance of § 52-599, our survival of actions statute,
the majority opinion sets forth the specific reasons why
that statute is inapplicable, both as to this specific
appeal as well as to this type of action generally. With
respect to the statute’s applicability in this particular
appeal, the majority opinion states that the respondent’s
arguments fail first ‘‘[b]ecause the court did not rely
on § 52-599 in rendering [its judgment], the respondent’s
contention that [the court] did so improperly is wholly
unavailing.’’ The majority opinion also notes that it will
not address the respondent’s arguments on appeal con-
cerning § 52-599 because those arguments are contrary
to the arguments that she raised before the trial court
about the applicability of § 52-599.
   With respect to the effect of § 52-599 on this type of
action generally, the majority opinion recognizes that,
although it does not have to reach the issue because it
ultimately holds that the court otherwise had the power
to order the substitution at issue in this case, an action
to terminate parental rights is not the type of action to
which § 52-599 is intended to apply: ‘‘[A]pplication of
§ 52-599 to the facts of this case would not be a precise
jurisprudential fit. By its express language, the applica-
bility of § 52-599 reasonably can be viewed as limited
to those civil cases in which, despite a party’s death,
the continuation of the litigation arguably could benefit
the decedent’s estate, typically in some pecuniary man-
ner, such that permitting substitution of a representa-
tive for the decedent’s estate would preserve both the
adversarial nature of the proceedings and allow the
action to move forward to a resolution with an inter-
ested party on each side of the litigation.’’
  Despite having reached this very clear conclusion
about the inapplicability of § 52-599, the majority then
engages in unnecessary discussion and speculation
about the policies underlying § 52-599.2 Although noting
that ‘‘there is an incongruence in attempting to directly
apply § 52-599 to the facts of the present case, and we
do not purport to do so,’’ the majority then continues:
‘‘Nevertheless, if we consider the more general policy
implications underlying § 52-599 in conjunction with
other statutory authority granted to courts acting on
juvenile matters, we conclude that the court in the pre-
sent case had sufficient authority to grant substitution.’’
   In light of its holding in this appeal, I disagree that
it is necessary for the majority to engage in dictum
wherein it considers and discusses at length ‘‘the more
general policy implications underlying § 52-599 in con-
junction with’’ § 46b-121.3 ‘‘Dictum includes those dis-
cussions that are merely passing commentary . . .
those that go beyond the facts at issue . . . and those
that are unnecessary to the holding in the case.’’ (Inter-
nal quotation marks omitted.) Cruz v. Montanez, 294
Conn. 357, 376–77, 984 A.2d 705 (2009). I conclude that
is unnecessary for us to address the more general policy
implications underlying § 52-599 given the majority’s
clear holding that § 52-599 is inapplicable here. There-
fore, the majority’s discussion of the purported general
policy implications underlying § 52-599, including its
interpretation of § 46b-121 in support of those pur-
ported implications, is dictum because the discussion
is unnecessary to the majority’s holding in this case;
see Vendrella v. Astriab Family Ltd. Partnership, 311
Conn. 301, 318–22, 87 A.3d 546 (2014); and I write sepa-
rately for that reason.
   1
     I also note that neither party has been given a prior opportunity to
address these legal issues.
   2
     In particular, the majority states that § 52-599 ‘‘appears to evince a some-
what broader policy consideration that can help to inform our resolution
of the issue now before us.’’
   3
     I respectfully suggest that not only is it unnecessary to go down this
road, but also that a better place to look for additional support for the
court’s granting of the guardian’s motion to substitute is in General Statutes
§ 52-102 et seq., including §§ 52-102, 52-104, 52-107, 52-108, 52-109, and 52-
111, and in cases applying the principles therein. This court has discussed
the principles underlying these statutes in connection with the need to
achieve substantial justice: ‘‘The decision whether to grant a motion for the
addition of a party to pending legal proceedings rests generally in the sound
discretion of the trial court. . . . Accordingly, [o]ur review . . . is confined
to determining whether the trial court abused its discretion. . . . Judicial
discretion [however] . . . is always legal discretion, exercised according
to the recognized principles of equity. . . . While its exercise will not ordi-
narily be interfered with on appeal to this court, reversal is required where
the abuse is manifest or where injustice appears to have been done. . . .
In essence, the trial judge’s discretion should be exercised in conformity
with the spirit of the law and in a manner to subserve and not to impede
or defeat the ends of substantial justice. . . . In re Devon B., 264 Conn.
572, 580–81, 825 A.2d 127 (2003); see Lettieri v. American Savings Bank,
182 Conn. 1, 13, 437 A.2d 822 (1980) (decision to grant motion for addition
of party to pending legal proceedings rests generally in sound discretion of
trial court); 1525 Highland Associates, LLC v. Fohl, 62 Conn. App. 612,
619, 772 A.2d 1128 (same), cert. denied, 256 Conn. 919, 774 A.2d 137 (2001).
   ‘‘General Statutes § 52-102 provides: Upon motion made by any party or
nonparty to a civil action, the person named in the party’s motion or the
nonparty so moving, as the case may be . . . shall be made a party by the
court if that person is necessary for a complete determination or settlement
of any question involved therein . . . . Pursuant to this statute, the trial
court is required to grant a motion to cite in a necessary party. Donner v.
Kearse, 234 Conn. 660, 669, 662 A.2d 1269 (1995).
   ‘‘Our Supreme Court has defined necessary parties as [p]ersons having
an interest in the controversy, and who ought to be made parties, in order
that the court may act on that rule which requires it to decide on, and finally
determine the entire controversy, and do complete justice, by adjusting all
the rights involved in it. . . . In short, a party is necessary if its presence
is absolutely required in order to assure a fair and equitable trial. . . . Biro
v. Hill, 214 Conn. 1, 5–6, 570 A.2d 182 (1990); see also Sturman v. Socha,
191 Conn. 1, 6–7, 463 A.2d 527 (1983).’’ (Internal quotation marks omitted.)
Housing Development Fund, Inc. v. Burke Real Estate Management, LLC,
155 Conn. App. 451, 460–61, 109 A.3d 1003 (2015).
   In re Devon B. was an appeal from a judgment in a neglect case, where
the issue was whether the Department of Mental Retardation was a necessary
party. The Supreme Court expressed a policy that is equally applicable here:
‘‘The necessary parties rules originated in equity and expressed the principle
that a court of equity, once it undertook a case, would not do justice by
halves but would seek to clean up the whole controversy. . . . Because
under the facts of this case, the department of mental retardation’s joinder
is absolutely required in order to assure a fair and equitable result . . . the
trial court abused its discretion in denying the respondent’s motion to cite
in that department as a party.’’ (Citations omitted; internal quotation marks
omitted.) In re Devon B., supra, 264 Conn. 586. Indeed, I also note that this
is not the first time that a guardian has been substituted as a petitioner in
a pending termination of parental rights case. See In re Brian T., 134 Conn.
App. 1, 5–6, 38 A.3d 114 (2012) (court granted motion to substitute child’s
guardians for mother as petitioners in termination of parental rights action,
who then filed amended petition).
   Finally, I look at the direction set forth in General Statutes § 45a-706,
which provides in relevant part: ‘‘The provisions of sections . . . 45a-715
to 45a-718, inclusive . . . shall be liberally construed in the best interests
of any child for whom a petition has been filed under said sections.’’ Because
I agree with the majority’s reliance on both § 45a-715 and our decision in
In re Quamaine K., Jr., 164 Conn. App. 775, 794,         A.3d    , cert. denied,
321 Conn. 919,      A.3d    (2016), I believe the foregoing statutory authority
provided by §§ 45a-706, 45a-715, and 52-102 et seq., taken as a whole, provides
more relevant support for the otherwise proper result reached by the
majority.